Citation Nr: 0126790	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disorder, on appeal from the original grant of service 
connection.

2.  Entitlement to a compensable evaluation for a left hip 
disorder, on appeal from the original grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
January 1989.  Service personnel records reflect additional 
prior service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  In August 1998, a personal hearing was held 
before the undersigned Member of the Board, by means of video 
teleconferencing.  A transcript of that hearing is associated 
with the veteran's folder.  

In September 2000, the Board remanded the case in an effort 
to provide the veteran with his due process rights and to 
further develop the claims on appeal.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  In January 2001, the RO issued a 
statement of the case (SOC), indicating that the veteran's 
claims for entitlement to compensable evaluations for left 
hip and right knee conditions remained denied.  In 
February 2001, the veteran filed an appeal.  He was accorded 
an additional VA examination, and a supplemental SOC was 
issued.  This case is now ready for appellate consideration.  

In a written brief presentation, the veteran's representative 
has raised for the first time the issue of entitlement to a 
total disability evaluation based on individual 
unemployability.  This issue has not been previously raised 
by the veteran or adjudicated by the RO.  It is accordingly 
referred to the RO so it may take appropriate action, 
including providing a proper claim form to the veteran.



FINDINGS OF FACT

1.  From August 1997, the veteran's right knee disorder has 
been productive of no more than slight limitation of motion, 
but pain on use.  

2.  From August 1997, the veteran's left hip disorder has 
been productive of no more than slight limitation of motion, 
but pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, and no more, 
for a right knee disorder have been met since August 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5260, 5261, (2001).

2.  The criteria for a 10 percent evaluation, and no more, 
for a left hip disorder have  been met since August 1997.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a Diagnostic Codes 5251, 5252, 5253 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In August 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He indicated at the 
hearing that he had pain from his ankles that radiated to his 
knees and his hips.  He complained that his right knee 
popped, cracked, and he sometimes had swelling associated 
with the right knee.  He indicated that the swelling was not 
often.  He also testified that his joints had weakened.  
Further, his wife testified to the complaints he had made.  

The veteran underwent VA examination in February 1998.  He 
complained of popping and cracking in the right knee with 
movement.  He had some pain in the right knee with prolonged 
weightbearing.  He stated that he thought this was due to 
favoring his left lower extremity.  The left lower extremity 
was cited to be 1 1/4 inch shorter than the right lower 
extremity.  

Physical examination revealed that the veteran stood with the 
right iliac crest above the left.  The shortening in the left 
extremity produced a mild scoliosis.  He wore a lift in his 
shoe prior to his last operation.  He had a 4 inch scar over 
the right and left iliac crest.  He had no tenderness over 
the vastus lateralis ridge.  He had range of motion of the 
left hip of flexion of 130 degrees; extension of 30 degrees; 
abduction of 50 degrees; adduction of 30 degrees; internal 
rotation of 35 degrees and external rotation of 50 degrees.  
Right knee range of motion was 10 degrees of hyperextension 
and 120 degrees of flexion.  He had no swelling, effusion, 
retropatellar crepitation, or ligamentous laxity.  X-ray 
examination of the left hip revealed a 3mm by 6mm island of 
calcium in the acetabular annulus.  It was not free floating 
in the joint and it was of no clinical significance.  He had 
no narrowing of the articular cartilage or osteophyte 
formation.  The right knee x-rays revealed no evidence of 
fracture, dislocation, narrowing of the articular cartilage, 
osteophyte formation or loose bodies.  The pertinent 
diagnostic impression was chondromalacia of the patella and, 
by way of x-ray and physical examination, the examiner stated 
that he could find no organic pathology of the left hip.  

In August 1998, the veteran testified before the undersigned 
Board member at a video teleconferencing hearing.  He stated 
that he had sharp hip pain, hip locking and needed to use 
muscle relaxers and ice on his hip.  He also indicated that 
his hip pain was unbearable.  He stated that his hip locking 
occurred about two times per week.  He also stated that the 
hip pain radiated to his pelvis.  As for his right knee, the 
veteran testified that the right knee was mostly painful 
during the day, he sustained redness and swelling at least 
three times per week, and his right knee gave out on him.  He 
also related that he walked with crutches or a walking stick 
for stability reasons.  He stated that he did not wear a 
brace on his right knee.  He claimed that he had limitation 
of motion of the right knee; that he had popping in the knee; 
that he favored the right side because of his left leg 
condition; and that his right knee tired easily.  

The veteran underwent a VA examination in February 1999.  He 
complained of pain in the left hip, especially for about an 
hour when he arose in the morning.  He had undergone a left 
Syme's amputation in September 1998, and, after the stump had 
healed, had been prescribed a Syme's prosthesis.  

Physical examination revealed the veteran was obese and 
walked with a straight cane.  Examination of both knees 
indicated no tenderness or swelling.  Although there was no 
swelling in the right knee, he complained of pain.  Range of 
motion of the right knee was -5 to 120 degrees.  Examination 
of the left hip noted no tenderness.  Hip flexion was 95 
degrees, considered normal for the veteran's stature with 
protuberant abdomen.  Abduction was 50 degrees, adduction was 
20 degrees, internal rotation was 15 degrees, and external 
rotation was 25 degrees.  Patrick's sign was negative.  He 
did not have any difficulty getting off the examining table, 
donning or doffing his prosthesis, and he was able to walk 
with good balance even without the straight cane.  The 
diagnostic impression was probable mild degenerative changes 
in the left hip due to leg length discrepancy.  

Also in February 1999, a VA examiner was asked for an 
evaluation and opinion of the veteran's disorders.  For the 
claim of service connection for a left hip, the examiner 
stated that he did not find any abnormal findings in either 
of the veteran's hips.  Despite the negative x-ray findings, 
the examiner stated that it was possible that the veteran 
could have pain in the left hip occasionally, if the leg 
discrepancy was significant and lasted for a long time.  
Regarding the veteran's right knee complaints, the examiner 
stated that the examination did not reveal any significant 
findings.  

In March 1999, a VA orthopedic examiner responded to a 
request for further clarification of the examination 
regarding the veteran's left hip and right knee.  As for the 
veteran's left hip, the examiner stated that the x-ray 
findings did not substantiate degenerative changes in the 
right [sic] hip.  The diagnosis was left hip strain secondary 
to length discrepancy as a result of the veteran's service-
connected left ankle condition.  As for the veteran's right 
knee, the examiner indicated that the veteran had 
chondromalacia of the patella with normal x-ray findings.  
Referring to the February 1999 examination, the veteran still 
complained of pain in the right knee without swelling.  There 
was no radiological evidence of degenerative joint disease.  
The examiner opined that the veteran's chondromalacia of the 
right patella was not related to the veteran's service-
connected left ankle condition; however, because of the added 
work load required by his right leg, the condition would be 
aggravated and therefore more symptomatic.  

By rating decision of April 1999, service connection was 
granted for a left hip strain secondary to length 
discrepancy, with a noncompensable evaluation, effective 
August 1997. 

In December 1999, additional clarification was made of a 
previous VA examination.  The baseline for the nonservice-
connected right knee with the retropatellar crepitation with 
mild tenderness to manipulation of the patella would be 
occasional mild subpatellar pain with prolonged climbing or 
exertional climbing.  The knee would primarily be 
asymptomatic.  Because of the association of a service-
connected left leg condition, the frequency of subpatellar 
pain would be increased because of his having to depend upon 
his right leg to a greater degree.  However, this would only 
be occasional and should not daily present symptoms of pain 
with ordinary use.  

By rating decision of January 2000, service connection for a 
right knee disorder (aggravation of chondromalacia patella) 
was granted with a noncompensable evaluation, effective 
August 1997.  

In March 2001, the veteran underwent a VA examination.  He 
complained of pain in his left hip anytime he walked and the 
pain was at level 5 or 6 on a scale of 
1 to 10.  He stated that he performed exercises and did not 
take medication.  He did not use any assistive devices.  He 
complained of right knee pain, especially while walking, at a 
level 7 or 8 on a scale of 1 to 10.  He related that cold or 
damp weather made the pain worse and he stated that there was 
swelling on occasion.  He did not use a brace.  

Physical examination revealed the veteran ambulated without 
any assistive devices.  At times, he kept his knee extended.  
He was able to put on and take off his left Syme's prosthesis 
without difficulty, and able to maintain balance well on the 
right extremity without any difficulty.  His sitting posture 
was normal.  He was able to get on/off the examination table 
without any assistive devices or difficulty, even without the 
prosthesis.  Physical examination of the left hip showed no 
tenderness.  Range of motion of the left hip was flexion of 
80 degrees; abduction of 45 degrees; adduction of 20 degrees; 
external rotation of 40 degrees, and internal rotation of 
25 degrees.  The ranges of motion were accomplished without 
any difficulty or discomfort.  No atrophy of the thigh 
muscles was noted.  Old, healed scars were noted of the 
medical aspect of the left and lower part of the thigh, 
medially.  These scars were nontender.  X-ray examination of 
the left hip demonstrated no abnormality.  

Physical examination of the right knee showed no tenderness. 
No swelling or effusion was noted.  Active range of right 
knee motion was -5 to 120 degrees, and -5 to 125 degrees 
passively.  This was considered normal for the veteran's 
stature.  However, at extreme flexion of 120 degrees 
passively, he complained of some discomfort.  No crepitation 
was noted.  Drawer sign was negative.  Medial and lateral 
stress test did not reveal any instability; however, he 
complained of some discomfort.  McMurray's sign and Apley's 
test were all negative.  No atrophy of the muscles was noted.  
No retropatellar crepitations were noted.  The patella could 
be subluxed passively, however, there was no permanent 
displacement noted.  The veteran was able to get off the 
examination table without any difficulty and was able to don 
the prosthesis without any difficulty.  X-ray examination of 
the right knee showed a very small density projected just 
superior of the tibial plateau.  The examiner stated that 
this could be a tiny loose body in the joint space.  No other 
abnormalities of the right knee were demonstrated.  The 
pertinent diagnostic impressions were chronic left hip pain 
due to previous leg discrepancy (prior to amputation) and 
chronic right knee pain due to mild chondromalacia patella.  
The examiner stated that he did not notice any limitations of 
motion at the time; however, during acute exacerbations or 
weightbearing situations, the veteran may have some increased 
discomfort in spite of normal range of motion.  

In April 2001, the veteran submitted a statement in support 
of his claim.  He indicated, in pertinent part, that when he 
walked, it was painful in his right knee and left hip.  He 
stated that the pain was constant.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to service connection, and the 
requirements for the evaluations for his right knee and left 
hip.  The case was remanded in November 1998 for the 
veteran's service connection claims and again in 
September 2000, after service connection had been granted to 
meet due process considerations.  He fulfilled the 
requirements of the remand and he continued his appeal.  He 
was notified of the provisions of the VCAA in a March 2001 
letter from the RO.  

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  
No particular application form is required in order to claim 
a compensable evaluation on appeal from an original grant of 
service connection.  The veteran's application was 
substantially complete when it was filed in August 1997.

He has been advised of the evidence that would support or 
help substantiate his claim in a statement and supplemental 
statements of the case, as well as the VCAA notice letter in 
March 2001.  The requirement to inform the veteran of 
evidence necessary to substantiate his claim has been met.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(1)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claims at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
The veteran has had several VA examinations, and 
clarifications and addendums were attached when further 
information was needed from the examiners.  Together they 
provide an adequate medical record.  At this time, nothing in 
the record suggests that additional examination or opinion is 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to compensable evaluations, has 
been provided ample opportunity to present evidence meeting 
those requirements, and has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claim.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
Likewise, a remand for consideration of the VCAA regulations 
in the first instance would serve no useful purpose.  The 
regulations do not provide substantive rights different from 
those provided by the VCAA.  VA has discharged its duty under 
the VCAA and the Board may reach the merits of this appeal.

B.  Application of Laws to Facts

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

a.  Right knee

The veteran's right knee disorder is presently evaluated as 
noncompensably disabling under Diagnostic Code 5260 
(limitation of flexion).  A noncompensable evaluation is 
warranted for flexion limited to 60 degrees.  In order to 
warrant a 10 percent evaluation, the veteran's right knee 
flexion must be limited to 45 degrees.  A 20 percent 
evaluation is warranted when flexion is limited to 
30 degrees.  The veteran's right knee could alternatively be 
rated under Diagnostic Code 5261 (limitation of extension).  
Extension limited to 5 degrees warrants a noncompensable 
evaluation.  In order to warrant a 10 percent evaluation 
under Diagnostic Code 5261, the veteran's right knee 
extension must be limited to 10 degrees.  A 20 percent 
evaluation is warranted when extension is limited to 
15 degrees.  

The RO has considered all of the evidence of record, as 
required by Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's extension has not been shown to be limited on 
examination.  On the contrary, his extension has been shown 
to be -5 degrees, indicating hyperextension.  Flexion has 
been limited at most to 120 degrees.  The March 2001 examiner 
stated that 120 degrees of flexion was normal for the 
veteran's stature.  Even when compared with standard range of 
knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate 
II), the veteran's knee limitation, considering his 
complaints of pain, is not shown to be more than slight.  
Accordingly, the objective evidence of record shows that the 
veteran has no limitation of extension and such slight 
limitation of flexion as to fail to meet the criteria for 
even a noncompensable evaluation for limitation of flexion.

The range of motion demonstrated does not even begin to 
approach that required for a compensable (10 percent) 
evaluation under either Diagnostic Code 5260 (requiring 
flexion limited to 45 degrees or less) or 5261 (requiring 
extension limited to 10 degrees or more).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  A part 
which becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, the veteran's right knee is at most very 
slightly limited in motion, but not sufficient to warrant 
even a non-compensable evaluation.  Although the 
December 1999 VA examiner indicated that the veteran's right 
knee would generally be asymptomatic, he stated that because 
of the association of a service-connected left leg condition, 
the frequency of the subpatellar pain would be increased 
because of the veteran having to depend on his right leg to a 
greater degree.  Further, in the most recent VA examination 
report of March 2001, the examiner opined that, although he 
did not notice any limitation of motion at the time of the 
examination, during acute exacerbations in weightbearing 
situations, the veteran may have some increased discomfort in 
spite of normal range of motion.  The examiner also stated 
that the increased pain should not be every day and should 
only be an occasional residual of prolonged climbing.  The 
veteran, however, reports that he has constant pain when he 
walks.  Given that the veteran reports that his pain is 
constant with walking, the conclusion is unavoidable that his 
range of motion shown on VA examination is not generally 
affected by pain.  However, because the examiners have 
indicated that the veteran would likely have additional pain 
on exacerbation by unusual activity levels, although still 
having normal range of motion, the Board will grant the 
benefit of the doubt to the veteran.  Based on these 
findings, and consistent with the premise that pain on use 
must be evaluated (see Deluca, 8 Vet. App. at 207), a 10 
percent evaluation is assignable for the minimum pain on use 
attributable to the veteran's right knee disorder.  

b.  Left hip

The veteran's left hip disorder is presently evaluated as 
noncompensably disabling under Diagnostic Code 5252.  In 
order to warrant a 10 percent evaluation, the veteran's left 
thigh flexion must be limited to 45 degrees.  A 20 percent 
evaluation is warranted when thigh flexion is limited to 
30 degrees. The veteran's left hip alternatively, could also 
be rated under Diagnostic Code 5251 for limitation of 
extension and Diagnostic Code 5253.  In order to warrant a 
10 percent evaluation under Diagnostic Code 5251, the 
veteran's left thigh must be limited in extension to 
5 degrees.  A 10 percent evaluation under Diagnostic Code 
5253 is warranted for thigh impairment for limitation of 
rotation, cannot toe out more than 15 degrees, affected leg 
or for limitation of adduction such that the veteran could 
not cross the legs.  

The RO has considered all of the evidence of record, as 
required by Fenderson v. West, 12 Vet. App. 119 (1999).  

As for the veteran's left hip disorder, the medical evidence 
of record reveals that the veteran has consistently had full 
range of motion of the left hip.  The standard range of hip 
motion is 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction (see 38 C.F.R. § 4.71, Plate II).  In 
February 1999, the examiner stated that the veteran had hip 
flexion of 95 degrees, considered normal flexion for the 
veteran's stature with protuberant abdomen.  In March 2001, 
his flexion seemed more limited at 80 degrees; however, the 
examiner indicated that the ranges of motion were 
accomplished without any difficulty or discomfort.  There was 
no tenderness during examination, and x-rays demonstrated no 
abnormality.  His sitting posture was described as normal.  
Even when compared with standard range of thigh motion, the 
veteran's thigh motion, considering his complaints of pain, 
is not shown to be more than slight.  Moreover, none of the 
findings meet the minimum criteria for a compensable (10 
percent) evaluation under either Diagnostic Code 5251 
(requiring extension limited to 5 degrees) or 5252 (requiring 
flexion limited to 45 degrees ), or Diagnostic Code 5253 
(requiring limitation of adduction, cannot cross the legs, or 
limitation of rotation, cannot toe out affected leg more than 
15 degrees).  

Although the veteran had slight limitation of motion of the 
left hip, his motion was not limited sufficient to warrant a 
finding for a compensable evaluation.  However, the veteran 
has continued to complain of left hip pain throughout the 
rating period.  In February 1999, the examiner stated that 
despite negative x-ray findings, it was possible that the 
veteran had occasional hip pain if the leg discrepancy was 
significant and lasted for a long time.  Additionally, as 
with the veteran's right knee, in the most recent VA 
examination report of March 2001, the examiner opined that 
although he did not notice any limitation of motion at the 
time of the examination, during acute exacerbations in 
weightbearing situations, the veteran may have some increased 
discomfort in spite of normal range of motion.  Based on 
these findings, and consistent with the premise that pain on 
use must be evaluated (see Deluca, 8 Vet. App. at 207), a 10 
percent evaluation is assignable for the minimum pain 
attributable to the veteran's left hip disorder.  


ORDER

A 10 percent evaluation, and no more, for the veteran's right 
knee disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A 10 percent evaluation, and no more, for the veteran's left 
hip disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

